       Case 4:20-cr-06002-SAB      ECF No. 33    filed 01/22/20    PageID.82 Page 1 of 3




 1
 2                                                                                 FILED IN THE
                                                                               U.S. DISTRICT COURT
                                                                         EASTERN DISTRICT OF WASHINGTON

 3
                                                                          Jan 22, 2020
 4                                                                            SEAN F. MCAVOY, CLERK

 5                             UNITED STATES DISTRICT COURT
 6                           EASTERN DISTRICT OF WASHINGTON
 7   UNITED STATES OF AMERICA,
                                                        No.       4:20-CR-6002-SAB-1
 8                              Plaintiff,
                                                        ORDER SETTING PRETRIAL
 9          -vs-                                        DEADLINES AND TRIAL DATE
10   JOSE MARIA LOPEZ ORDUNO,
11                              Defendant.
12
13         PLEASE TAKE NOTICE, as indicated below, the jury trial and pretrial conference
14   in the above captioned matter have been scheduled before Judge Stanley A. Bastian.
15   Counsel for the defense shall notify the Defendant and ensure his attendance.
16         All pretrial motions, including motions in limine and Daubert motions, shall be filed
17   and served on or before January 23, 2020, and noted for hearing at the pretrial conference.
18   Any response to a pretrial motion shall be filed and served in accordance with Local
19   Rule 7.1.
20         The Pretrial Conference is scheduled for February 6, 2020, at 10:30 a.m., at the
21   United States Courthouse in Yakima, Washington. Counsel shall advise the Court
22   regarding any dispositive change in the status of this case at least five (5) days prior to the
23   pretrial conference.
24         All pretrial conferences are scheduled to last not more than thirty (30) minutes,
25   which each side allotted fifteen (15) minutes to present their own motions and respond to
26   motions filed by opposing counsel. If any party anticipates requiring longer than fifteen
27   minutes, that party must notify the Courtroom Deputy at least seven (7) days prior to the
28   hearing. Any party who fails to provide this notice will be limited to fifteen (15) minutes.

     ORDER SETTING PRETRIAL
     DEADLINES AND TRIAL DATE - 1
       Case 4:20-cr-06002-SAB      ECF No. 33    filed 01/22/20   PageID.83 Page 2 of 3




 1         If a party files any motion that requires an evidentiary hearing and/or requires the
 2   Court to act as a finder of fact, that party must notify the Courtroom Deputy at least fourteen
 3   (14) days prior to the hearing. The parties will coordinate with the Courtroom Deputy to
 4   schedule an evidentiary hearing that provides enough time for the parties to present
 5   evidence, including witness testimony and exhibits. If the parties anticipate offering witness
 6   testimony, the parties shall file with the Court a witness list, together with a brief summary
 7   of the proposed testimony, at least seven (7) days prior to the hearing. If the parties
 8   anticipate offering or referring to exhibits during the hearing, the parties shall file with the
 9   Court a binder of the proposed exhibits, pre-marked for identification, at least seven (7) days
10   prior to the hearing. The Government’s exhibits shall be numbered 1 to 100; Defendant’s
11   exhibits shall be numbered 101 to 200. The parties are encouraged to file their exhibits
12   jointly, so that the Court may quickly refer to all exhibits in one place.
13         Any motion to continue the pre-trial conference or trial shall be filed at the earliest
14   practicable opportunity, but no later than seven (7) days prior to said proceeding. Movant
15   shall provide (1) specific and detailed reasons for the continuance to permit the Court to
16   make the necessary findings; (2) if applicable, Defendant’s signed Speedy Trial waiver; (3)
17   the position of all co-Defendants and opposing counsel; and (4) the proposed new date.
18   Additionally, any motions filed after the pretrial motion deadline will be considered at the
19   pretrial conference.
20         Continuances are not granted absent good cause.
21         A defendant on pretrial release should expect to be placed into custody immediately
22   after conviction or change of plea if the provisions of 18 U.S.C. § 3143(a)(2) apply.
23         Trial briefs, proposed voir dire, jury instructions, verdict forms, exhibit lists, expert
24   witness lists, and summaries of expert testimony shall be filed and served by all parties on
25   or before seven (7) calendar days prior to trial. This does not modify the parties’ discovery
26   obligations under Fed. R. Crim. P. 16. Absent an agreement between the parties or an Order
27   from the Court, the parties’ Fed. R. Crim. P. 16 discovery deadlines shall be governed by
28   Local Criminal Rule 16.

     ORDER SETTING PRETRIAL
     DEADLINES AND TRIAL DATE - 2
       Case 4:20-cr-06002-SAB     ECF No. 33   filed 01/22/20   PageID.84 Page 3 of 3




 1         The jury trial in this matter is scheduled for March 16, 2020, at the United States
 2   Courthouse in Richland, Washington. Counsel shall appear in court at 8:30 a.m. on
 3   the first day of trial to address any pending pretrial matters. Jury selection shall begin
 4   at 9:00 a.m.
 5         The District Court Executive is hereby directed to enter this Order and furnish copies
 6   to counsel and the United States Probation Office.
 7         DATED this 22nd day of January, 2020.
 8
 9
10
11
12
13
14
                               Stanley A. Bastian
                           United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER SETTING PRETRIAL
     DEADLINES AND TRIAL DATE - 3
